Citation Nr: 1043519	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-00 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of service connection for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to September 
2004.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  
In that decision, the RO determined that new and material 
evidence had not been received to reopen previously denied claims 
of service connection for bilateral hearing loss, insomnia, 
residuals of a kidney infection, heart murmurs and a dental 
condition.  As reflected in her VA Form 9, substantive appeal, 
received at the RO in January 2007, the Veteran only appealed the 
denial of service connection for bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The claims file shows that an August 9, 2007 letter was sent to 
the appellant from the RO indicating that her request for a 
travel board hearing was pending.  There is no indication from 
the record, however, that any such hearing was ever held or 
scheduled, or that the appellant ever requested a hearing prior 
to that date.  Moreover, the Veteran's VA Form 9, received at the 
RO in January 2007 does not indicate one way or another whether 
the appellant desired a hearing before the Board.  Given the 
August 9, 2007 correspondence regarding a "pending travel board 
hearing," the Board contacted the appellant to clarify whether 
she wanted to appear for a personal hearing before a member of 
the Board.  

In correspondence received in October 2010, the Veteran requested 
to appear at a hearing before a Veterans law Judge at the RO.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing to 
appear in person.  The Veteran is entitled to a hearing before a 
Veterans Law Judge, either in person, or via video conference in 
lieu of an in-person hearing, if she so chooses. 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. § 20.700.  In light of the 
Veteran's request, the case is remanded for the Veteran to be 
scheduled for a personal hearing.  
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the hearing before 
a Veterans Law Judge at the RO per the 
Veteran's request.  The RO should notify 
the Veteran and her representative of the 
date, time and place of the hearing.  After 
the hearing is conducted, or in the event 
the Veteran withdraws her hearing request 
or fails to report for the hearing, the 
claims file should be returned to the Board 
for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


